department of the treasury internal_revenue_service te_ge eo examinations commerce street mc4920dal dallas texas tax_exempt_and_government_entities_division release number release date legend org organization name xx date address address date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax dear in a determination_letter dated september 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 c of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 c of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on january 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center agreed revocation letter within days from the date of this letter unless a request for an extension of time is granted or unless an examiner's report for income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations agreed revocation letter tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contactlld number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the i rs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 3480lv you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter catalog number v sincerely sunita lough director eo examinations thank you for your cooperation enclosures publication publication form_6018 report of examination envelope letter catalog number i v form 886-a explanation of items schedule no or exhibit name of taxpayer org legend org organization name companies issue s years periods ended 20xx12 and 20xx12 xx date ra-1 st ra co-1 co-21 st 2nd whether the org org qualifies for exemption under internal_revenue_code irc sec_501 c facts the org org was formed and incorporated in 19xx org offers its members full golf facilities including golf dining and social activities and generates revenue primarily through membership dues bar restaurant sales golf shop and golf fees org operates 18-hole golf course open to members and the public the income received by org includes membership dues greens fees cart rentals restaurant bar sales pro shop sales and miscellaneous income including interest and rebates received on credit cards cart rental fees of varying amounts based on member vs nonmember and holes vs holes are charged to both members and the public org operates a pro shop bar and a restaurant all of which are open to both members and the general_public org was granted a liquor license from the state of minnesota to sell alcoholic beverages at its facility the license type is op on premises liquor an on premises liquor license is a fullliqljor license with no restrictions as to the sale of alcoholic beverages for on premises consumption this differs from a club license where alcoholic beverages can only be sold to members of org org has no such restriction org advertises on the website that they are a semi-private club open to the public and available for corporate tournaments group and family outings and league play there was additional advertisement on the website for fast food restaurants org was listed as one of the fast food establishments along with other for-profit entities such as co-1 and co-2 in addition there was advertisement on the website as such the org is the perfect location for weddings receptions grooms dinners reunions banquets and meetings our club house features a beautiful panoramic view over looking the golf course we also feature a more quaint setting in our fireplace room perfect for smaller gatherings parties and private wine dinners executive chef ra-1 can customize a special menu to fit your dining needs and make your events memorable org features a full dining menu and bar org offers private lessons playing lessons and junior clinics these lessons are available to members and the public department of the treasury - internal revenue form 886-a page of form 886-a explanation of items schedule no or exhibit name of taxpayer org years periods ended 20xx12 and 20xx12 the income attributable to non-members is unknown because org did not comply with the record keeping requirements of revproc_71_17 as per revproc_71_17 without records of non member sales all income from cart rentals restaurant bar and pro-shop sales can be assumed to be from non-members however taxpayer and agent agreed on a method involving utilizing the rounds of golf played by member and non-member to determine a reasonable nonmember percentage the taxpayer did acknowledge that method of record keeping was not done as accurately due to staff tumover as a result the analysis of nonmember percentage based on a three year period was noted below year period ended december 20xx december 20xx december 20xx of gross_receipts from nonmember use of gross_receipts from investment_income total investment_income nonmember income a closing conference was held following the conclusion of the examination on november 20xx with the treasurer of org to discuss the facts and disposition of the case sec_501 a states that an organization described in subsection c or d shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 concerning feeder_organization or sec_503 concerning organizations engaged in prohibited_transactions organizations exempt from federal taxes as described in sec_501 c include clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c -1 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 a reads in part as follows a the exemption provided by sec_501 a for organizations described in sec_501 c applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 a solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that org is engaging in business and is not being operated exclusively for department of the treasury - internal revenue form 886-a page form a explanation of items schedule no or exhibit name of taxpayer org years periods ended 20xx12 and 20xx12 pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption prior to its amendment in sec_501 c required that social clubs be operated exclusively for pleasure recreation and other non-profitable purposes public law amended the exclusive provision to read substantially in order to allow a sec_501 c organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state a within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is received from non-members' use of club facilities c in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula d the senate report also indicates that even though gross_receipts from the general_public exceed this standard it does not necessarily establish that there is a nonexempt purpose a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor revrul_58_589 sets forth the criteria for exemption under sec_501 c of the code and provides that a club must have an established membership of individuals personal contacts and fellowship it also provides that while the regulations indicate that a club may lose its exemption if it makes its facilities available to the general_public this does not mean that any dealings with nonmembers will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and their bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of org's exempt purposes such dealings with the general_public and the receipt of income therefrom does not indicate the existence of a club purpose to make a profit and the income does not inure to club members revrul_66_149 provides that a social_club is not exempt from federal_income_tax as an organization described in sec_501 c of the code if it regularly derives a substantial part of its income from non-member sources such as for example dividends and interest on investments revrul_68_119 provides that a club will not necessarily lose its exemption if it derives income from transactions with other than bona_fide members and their guests or if the general_public on occasion is department of the treasury - internal revenue form 886-a page of form 886-a explanation of items schedule no or exhibit name of taxpayer org years periods ended 20xx12 and 20xx12 permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members revrul_60_324 provides that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes and org no longer qualified for exemption under c of the code revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club's facilities on exemption under sec_501 c and recordkeeping requirements failure to maintain such records or make them available to the service for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure taxpayer's position unknown at this time government position based on the examination the organization does not qualify for exemption as a social_club described in sec_501 an organization exempt from federal income taxes as described in sec_501 c must meet the gross_receipts_test in order to maintain its exemption in order to meet the gross_receipts_test an organization can receive up to thirty-five percent of its gross_receipts including investments income from sources outside its membership without losing it tax exempt status within thi sec_35 amount not more than fifteen percent of the gross_receipts should be derived from the use of social club's facilities or services by non-members org has exceeded the gross_receipts standard for nonmember income on a continuous basis for at least three years the nonmember receipts are earned throughout the year there was no one single or unusual event that caused org to exceed the threshold based on the large percentages of gross nonmember income to total gross_receipts of org le and as noted in the above table which exceeds the limitation of as set forth by sec_501 for each of these years and the fact that it advertises the use of its facilities to the public org also receives nonmember income from the cart rentals restaurant bar sales and pro shop sales but the exact amount of income from these activities is indeterminable because they did not comply with the record keeping requirements of revproc_71_17 the facts of the case show that it is operating in a manner consistent with a for-profit business it is the government's position that org is no longer operating exclusively for the pleasure and recreation of it's members and is not exempt under sec_501 c conclusion department of the treasury - internal revenue form 886-a page 40f7 form 886-a explanation of items schedule no or exhibit name of taxpayer org years periods ended 20xx12 and 20xx12 the sec_501 c tax exempt status of the org should be revoked since the nonmember income received by org exceeded of org's total gross_receipts for the years under examination further it advertises the use of their facilities to the general_public reflecting evidence that org is engaged in a business and is not being operated exclusively for pleasure recreation or social purpose in addition the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code org no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 a as described in sec_501 c therefore your exempt status under c of the internal_revenue_code will be revoked effective january 20xx as a taxable entity the organization is required to file form_1120 u s_corporation income_tax return for the periods open under statue under g these periods include the years ending december 20xx and subsequent tax years additionally the organization is reminded of the provisions of sec_277 concerning membership_organization which are not exempt_organizations alternative issue s in the alternative if the organization qualifies for exemption under i rc c should they be subject_to the unrelated_business_income_tax under sec_512 facts org generates non member income primarily through membership dues bar restaurant sales golf shop and golf fees records were not kept per revproc_71_17 concerning member and non member income all of the expenses are related to either the golfing bar restaurant or rental income law sec_511 a of the code provides for the taxation of unrelated_business_taxable_income or organizations described in sec_501 c sec_512 provides for the taxation of all income other than exempt_function_income exempt_function_income is defined in sec_512 as gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid non-exempt function income is all income that is not exempt_function_income non-exempt function income includes traditional income such as income from investments and food and beverage sales to non department of the treasury - internal revenue form 886-a page of form 886-a explanation of items schedule no or exhibit name of taxpayer org years periods ended 20xx12 and 20xx12 members as well as income from non-traditional activities such as the sale of liquor to members for off premises consumption taxpayer's position unknown at this time government's position org generates non member income primarily through membership dues bar restaurant sales golf shop and golf fees records were not kept per revproc_71_17 concerning member and non member income as such the organization is subject_to unrelated_business_income_tax as described in sec_512 of the internal_revenue_code conclusion as an alternative position the income classified as non exempt_function_income should be unrelated_business_taxable_income reported on form 990-t attached as schedule i is a recap of the org's statement of operating revenue and expense for tax years 20xx12 and 20xx12 org generated the following amounts of unrelated_business_taxable_income 20xx12 20xx12 total dollar_figure dollar_figure dollar_figure --------- --------- schedule audit adjustments for tax years 20xx12 - 20xx12 year 20xx12 income per program service revenue membership dues interest carulocker room net gain_or_loss from sale of assets gross_sales of inventory other revenue total revenue expense per dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- '--- ------ dollar_figuredollar_figure department of the treasury - internal revenue form 886-a page of7 form 886-a explanation of items schedule no or exhibit name of taxpayer org years periods ended 20xx12 and 20xx12 cost of good sold other expenses total expenses total adjustments specific deduction unrelated_business_taxable_income year 20xx12 income per program service revenue membership dues interest carulocker room net gain_or_loss from sale of assets gross_sales of inventory other revenue expense per cost of good sold other expenses total adjustments specific adjustments unrelated_business_taxable_income dollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure ------- dollar_figuredollar_figure dollar_figuredollar_figure - ------- ----------- ----------- note this is a proposed_adjustment the year 20xx will need to be added once the return is filed department of the treasury - internal revenue formss6-a page of7
